02-11-084-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.
02-11-00084-CV
 
 



Audie
  James


 


APPELLANT




 
V.
 




PHH Mortgage Corporation


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
September 9 and October 12, 2011, we notified appellant that his brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  See
Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 42.3.  We have not
received any response.
Because
appellant's brief has not been filed, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED: 
November 23, 2011  
 





[1]See Tex. R. App. P. 47.4.